Title: From Benjamin Franklin to David Hartley, 8 May 1783
From: Franklin, Benjamin
To: Hartley, David


Although the American peace commissioners refused to conduct formal negotiations with David Hartley until he received a commission granting him full powers, they took advantage of his presence to exchange ideas. On April 29 (above) they discussed three proposed articles for a possible commercial treaty. The following day Adams conveyed to Hartley his own personal views about what the future relationship between their two nations ought to be, expressed his dissatisfaction with Franklin, and articulated his distrust of the French court, which he accused of wishing to perpetuate the animosity between Britain and the United States. On May 3 Adams and Laurens talked with Hartley about Britain’s maintaining garrisons or sharing portages on the American frontier. And on May 7, as indicated in the present letter, Franklin discussed with Hartley the humanitarian initiatives he had drafted the previous summer and hoped would be incorporated into the Law of Nations and written into the definitive Anglo-American peace treaty. These guaranteed protection during wartime to all people laboring for the common good. By extension, and for the purpose of removing incentives to war, he argued for the prohibition of privateering and for the sugar colonies to be declared neutral countries under the general protection of all European nations.
 
Dear Friend
Passy May 8th 1783
I send you inclosed the Copies you desired of the Papers I read to you yesterday. I should be happy if I could see before I die, the proposed Improvement of the Law of Nations established. The Miseries of Mankind would be diminished by it;— and the Happiness of Millions secured & promoted.— If the Practice of Privateering could be profitable to any civilized Nation, it might be so to us Americans, since we are so situated upon the Globe as that the rich Commerce of Europe with the West Indies, consisting of Manufactures, Sugars &c is obliged to pass before our Doors; which enables us to make short and cheap Cruizes, while our Commerce is in such bulky low-prized Articles as that ten of our Ships taken by you is not equal in Value to one of yours; and you must come far from home at a great expence to look for them. I hope therefore that this Proposition, if made by us, will appear in its true Light, as having Humanity only for its Motive—I do not wish to see a New Barbary rising in America, and our long extended Coast occupied by Piratical States. I fear lest our Privateering Success in the two last Wars should already have given our People too strong a relish for that most mischievous Kind of Gaming mixed with Blood. And that if a Stop is not now put to the Practice, Mankind may be more plagued with American Corsairs than they have been and are with the Turkish. Try, my Friend, what you can do, in procuring for your Nation the Glory of being, though the greatest Naval Power, the first who voluntarily relinquished the advantage that Power seems to give them, of plundering others, and thereby impeding the mutual Communication among Men of the Gifts of God, and rendering miserable Multitudes of Merchants and their Families, Artizans & Cultivators of the Earth, the most useful, peaceable & innocent Part of the human Species.
With great Esteem and Affection, I am ever my Dear Friend Yours most sincerely
B Franklin
D Hartley Esqr
 
Notations in different hands: Letter from Dr Franklin to Mr Hartley with enclosures 8th May 1783 / In Mr. Hartley’s No. 12
